                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA               )
                                        )
         v.                             )          Crim. No. 18-CR-10345-RGS
                                        )                    21-CR-10139-RGS
 NICOLE A. LESCARBEAU                   )




                                      MOTION TO SEAL


       Now Comes the Defendant, Nicole Lescarbeau, by and through counsel, who respectfully

requests that her Sentencing Memorandum be filed under seal as it contains confidential

information.

                                      Respectfully submitted,

                                      NICOLE LESCARBEAU
                                      Defendant
                                      By:     /s/ Jessica Thrall
                                      Jessica Thrall
                                      Assistant Federal Public Defender
                                      51 Sleeper Street
                                      Boston, Massachusetts 02210
                                      Tel: (617) 223-8061
                                      Jessica_Thrall@fd.org




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and mailed to all those not participating in ECF on June 18, 2021.



                                      By:     /s/ Jessica Thrall
                                      Jessica Thrall
